Title: Dumas to the American Commissioners, 10 November 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, November 10, 1778, in French: Tomorrow the Admiralty will issue its advisory, refusing to negotiate with Sir Joseph Yorke and insisting on the restitution of the captured ships, but ruining everything by in effect suspending convoys. Our friend seems embarrassed. Another person says Amsterdam can successfully oppose this measure if it stands firm; otherwise France will retaliate by withholding privileges and seizing Dutch ships. My next letter will report either the city’s successful opposition or the thunderbolt against Dutch commerce and navigation. Our friend has told me the provincial assembly will not adjourn this week; I send you a copy of a letter I wrote him.>
